DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The claim set filed 10/28/20 is acknowledged. New claims 58-64 are added. Claims 5, 12, 21-23, 25-34, 39-41, 43-45, and 47, are cancelled. Claims 1-4, 6-11, 13-20, 24, 35-38, 42, 46, and 48-64 are pending. Claims 1-4, 6-11, 13-20, 24, 35-38, 42, 46, and 48-64 are currently under consideration for patentability under 37 CFR 1.104.

New Objections
Claim Objections
Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
It is noted that previous claim 22 has been renumbered claim 24. However, claim 24 was  previously cancelled.  Applicant is required in the next response to correct all claim numbering and address the changes in claim numbering.  Further, all prior rejections for previously numbered claim 22 that are applied to newly numbered claim 24 below will not be considered new grounds of rejection for the purposes of making the rejections final. 

Duplicate claims
Claims 60-64 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 35-38 and 42. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Information Disclosure Statement
The information disclosure statement filed on 10/29/20 and 1/26/21 has been considered.  A signed copy is enclosed. The references lined through were not considered because the full reference was not provided, the identifying information including a date such as a year was not provided, and/or an English statement of relevance was not provided. 

Claim Rejections Withdrawn
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is rendered moot by cancellation of the claim.

The rejection of claims 1-4, 6-9, 20, and under 35 U.S.C. 103 as being unpatentable over Han et al (WO 2005/094446 A2; filed 3/17/05; published 10/13/05; provided in previous Office Action mailed 8/21/19) in view of Nimmerjahn et al (Nat Rev Immunol. 2008 Jan;8(1):34-47; provided in previous Office Action mailed 8/21/19) is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-4, 6-10, 13, 16-18, 20, 24, and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The rejection has been updated to reflect current claim amendments. The claim(s) contains 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to an isolated antibody that binds mature myostatin, wherein the claims define the antibody by its functional properties. The claims recite an antibody that binds to mature myostatin, wherein uptake of the antibody into cells is enhanced when complexed with antigen, and wherein the antibody binds to the same epitope or competes with binding for myostatin with antibodies that are named by VH/VL SEQ ID NO in the claim. In some of the dependent claims, variable CDR, VH, and/or VL sequences are set forth, and in claims 46-48, some or all of the CDRs are enumerated. However, the claims encompass a much broader genus of antibodies, and these antibodies must have specific functions, including having an uptake that is enhanced when complexed with antigen, as high as 2.5-fold higher, and the antibody can have inhibitory activity against myostatin. Further functional characteristics include binding the same epitope as antibodies shown in a table, and competing for binding to myostatin with those antibodies. Further, the binding to mature myostatin can be with a higher affinity at neutral pH than at acidic pH. The genus of antibodies has hundreds of possible combinations for the CDR sequences that are encompassed. The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  
Establishing particular conditions that will achieve a specific functional effect, such as inhibiting myostatin or removing the complex formed between the antibody and the latent myostatin requires experimentation and is not predictable.  For example, Pirruccello-Straub et al (Scientific Reports, volume 8, Article number: 2292 (2018)) state that data gathered from testing of antibodies that inhibited myostatin release, two that weakly inhibited proMyostatin activation and several other antibodies demonstrate that high affinity binding alone to myostatin precursors is insufficient to block activation in vitro (see e.g. page 4). There is also particular unpredictability when extrapolating the conditions of an in vitro inhibition of myostatin to an in vivo inhibition of myostatin, both of which are encompassed by the instant claims.  Identifying such conditions may be difficult for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo and/or in vitro use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). In the instant application, neither the art nor the specification provide a sufficient representation of the conditions for that would be permissive of achieving the required functions, a sufficient structure-function correlation in the description of the possible conditions to meet the written description requirements. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Applicant’s Arguments
Applicant argues:
1. The claim amendments render the rejection moot, because claim 1 recites antibody sequences and structural features. Further, the application describes multiple antibodies that compete for binding to the same epitope of myostatin, pointing to example 6 and table 3. 
2. The specification further discloses methods for identifying anti-mature myostatin antibodies and antibodies that compete for binding myostatin. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The claims have been amended, but contrary to Applicant’s argument, the amended claims do not actually describe the antibodies that are encompassed. Sequences are referenced, but they are not limitations of the claimed antibodies. Instead, the sequences are defining an antibody that is not claimed, and against which the claimed antibody must compete or bind to the same epitope. This means that the antibody is claimed by pure functional language, without providing a structure (e.g. sequences) that correlate to the required functions. While Example 6 and Table 3 set forth a set of variants for an antibody that binds to myostatin, these antibodies are structurally similar variants of a single parent antibody. Further, the claims are not limited to only these antibodies, but instead can encompass any antibody that possesses the functional features, without regard to structure. 
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very 
The instant case has many similarities to Abbvie above. First, the claims clearly attempt to define the genus of anti-myostatin antibodies by their functions. As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of antibodies for which applicant has identified as competing with the recited antibodies would be representative of the entire genus. The specification discloses no structure to correlate with the function. 
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.

2. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163). A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). Because the 
Further, Applicant has set forth an argument related to enablement of the invention. The Examiner does not disagree that one of skill in the art could screen for antibodies that would perform the required functions.  However, the skilled artisan cannot envision the detailed chemical structure of the encompassed biological and chemical molecules, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The description of the molecule itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.  MPEP 2163 states that “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, the functional characteristics are given without describing the correlation with a particular structure for the antibody.  

Allowable Subject Matter
Claims 11, 14, 15, 19, 35-38, 42, 46, and 49-59 are free of the prior art.

Conclusion
Claims 1-4, 6-10, 13, 16-18, 20, 24, 48, and 60-64 are not allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/6/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645